Citation Nr: 1523013	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  07-13 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome.

2.  Entitlement to service connection for osteoarthritis of the hands.

3.  Entitlement to service connection for tendonitis of the hands.

4.  Entitlement to service connection a psychiatric disability, to include as secondary to a bilateral knee disability

5.  Entitlement to service connection for hypertension, to include as secondary to a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to April 1986.  The Veteran also served in the Air Force Reserves from June 1987 to June 1999.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2008, the Veteran testified during a hearing before RO personnel.  A transcript of that hearing is associated with the claims file.  In August 2009, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In January 2013, the Board remanded this appeal for additional development.  The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Carpal tunnel syndrome did not have onset during active duty, active duty for training, or inactive duty for training and was not aggravated during a period of active duty or active duty for training, and did not manifested to a compensable degree within one year following separation from active service.

2.  Osteoarthritis of the hands did not have onset during active duty, active duty for training, or inactive duty for training and was not aggravated during a period of active duty or active duty for training, and did not manifested to a compensable degree within one year following separation from active service.

3.  Tendonitis of the hands did not during active duty, active duty for training, or inactive duty for training and was not aggravated during a period of active duty or active duty for training.

4.  Hypertension did not have during active duty, active duty for training, or inactive duty for training and was not aggravated during a period of active duty or active duty for training or was caused or aggravated by any service connected disabilities, and did not manifested to a compensable degree within one year following separation from active service.

5.  A psychiatric disability did not have onset during active duty, active duty for training, or inactive duty for training and was not aggravated during a period of active duty or active duty for training or was caused or aggravated by any service connected disabilities, and a psychosis did not manifested to a compensable degree within one year following separation from active service..


CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome was not incurred in or aggravated by active or reserve service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2014).

2.  Tendonitis of the hands was not incurred in or aggravated by active or reserve service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2014).

3.  Osteoarthritis of the hands was not incurred in or aggravated by active or reserve service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2014).

4.  Hypertension was not incurred in or aggravated by active or reserve service, to include as secondary to a bilateral knee disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2014).

5.  A psychiatric disability was not incurred in or aggravated by active or reserve service to include as secondary to a bilateral knee disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the appellant was provided appropriate notice in a letters dated August 2005, April 2006, February 2009, October 2010, and March 2013.

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The Board considers it significant that the subsequent statements made by the appellant and her representative, including at the August 2009, suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate claim).  Thus, VA has satisfied its duty to notify the appellant.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (claimant afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Board notes that all efforts were made to procure all of the Veteran's service medical records from her Air Force reserve service.  Attempts were made and records were received from the National Personnel Records Center, Grissom Air Reserve Base Indiana, Office of Personnel Management, the Department of Labor, and the United States Postal Service (USPS).  The Board finds that any further attempts to obtain records would be futile.  Moreover, the Veteran has not submitted an records that she may have in her possession in relation to the claim.  The Board notes that the Veteran has stated that she receives disability payments from the USPS, but has not submitted records related to that disability claim.  The Board finds that had those records been relevant to the claims on appeal, the Veteran surely would have already submitted those records to be associated with claims file.  She has not, therefore, the Board finds that those records are not beneficial to the Veteran and further attempts to request those records are not required.  Furthermore, the duty to assist is not a one way street.  If a Veteran desires help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran was provided VA examinations in conjunction with her claims in June 2010, September 2011, and April 2013.  Consequently, no further notice or assistance to the appellant is required to fulfill VA's duty to assist development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014);  38 C.F.R. § 3.303 (2014).  Active military service includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a) (2014).  Service connection is available for injuries and diseases incurred during active duty or ACDUTRA but, except for exceptions listed, only for injuries, and not diseases, sustained on INACDUTRA.  Brooks v. Brown, 5 Vet. App. 484 (1994).  If a claim relates to period of active duty for training, a disease or injury resulting in disability must have manifested itself during that period.  Paulson v. Brown, 7 Vet. App. 466 (1995). 

ACDUTRA includes full-time duty performed for training purposes by members of the Reserves.  38 C.F.R. § 3.6(c) (2014).  INACDUTRA is generally duty, other than full-time duty, prescribed for Reserves or duty performed by a member of the National Guard of any State, other than full-time duty.  38 U.S.C.A. § 101(23) (West 2014); 38 C.F.R. § 3.6(d) (2014).  Annual training is an example of active duty for training, while weekend drills are examples of inactive duty training. 

Evidence of continuity of symptomatology of a disability from the time of service to the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Certain evidentiary presumptions, such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases that manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service, including psychoses, cardiovascular-renal disease, and organic diseases of the nervous system, are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.304, 3.306, 3.307, 3.309 (2014).  The advantages of those evidentiary presumptions do not extend to those whose service connection claim is based on a period of ACDUTRA or INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Paulson v. Brown, 7 Vet. App. 466 (1995) (Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); Acciola v. Peake, 22 Vet. App. 320 (2008).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Carpal Tunnel, Tendonitis, and Osteoarthritis

The Veteran asserts that carpal tunnel syndrome, tendonitis of the hands, and osteoarthritis of the hands were caused by her duties as an administrative specialist in the Air Force Reserve.  She does not allege that those disabilities were incurred during active service, but during ACDUTRA or INADUTRA.  She contends that her duties of typing and filing papers had a cumulative effect of causing those disabilities.  The Board notes that the Veteran has testified to working with the USPS from 1986 to 1997 as a mail sorter and mail carrier.

A review of the Veteran's service medical records from active service and reserve service shows no reports or treatments for carpal tunnel syndrome, tendonitis of the hands, or osteoarthritis of the hands.  A May 1998 disqualification tracking sheet completed by Air Force Reserve medical personnel noted that the Veteran was diagnosed with carpal tunnel syndrome and underwent bilateral surgery in 1996.  It was also noted that the Veteran wore wrist braces permanently and had persistent pain.  The Veteran was found disqualified to participate for pay and points.  The Veteran was eventually honorably discharged from the Air Force Reserve in June 1999.

A February 1997 letter from Dr. L.K., reported that the Veteran was treated for overuse symptoms of her upper extremities beginning in January 1996.  She was noted to have a diagnosis of carpal tunnel syndrome, ulnar neuropathy of the elbow, and DeQuervain's tendosynovitis that were all treated successfully with surgery.  

A January 2003 private treatment note from Meridian Health Group noted the Veteran's bilateral carpal tunnel syndrome, bilateral epicondylitis, and neuropathy of the upper extremities.  Also noted was that the Veteran had not worked since 1997.  The Veteran reported to Meridian Health Group personnel that her medical bills were being paid by USPS because her conditions were considered occupational.  

An April 2005 letter from Dr. G.W., addressed to the United States Office of Personnel Management reported that the Veteran was last able to work for the USPS in 1997.  Dr. G.W. reported that the Veteran first began experiencing pain in 1995 and had a long history of carpal tunnel syndrome, lateral and medial epicondylitis, and entrapment neuropathy.  It was noted that the Veteran underwent carpal tunnel release surgery in 1995, DeQuervain syndrome release surgery in 1996, and ulnar nerve translocation in 1996.  Since that time, the Veteran still experienced pain and continued to wear wrist splints and slings.  Also noted was that the Veteran demonstrated symptoms of localized primary osteoarthritis of the shoulder acromiclavicular joints, not confirmed by x-rays.

A September 2011 VA examination report shows that the Veteran was diagnosed with bilateral carpal tunnel, bilateral osteoarthritis of the hands confirmed by x-rays, and DeQuervain tendonitis of the hands.  

An August 2012 private electromyography report diagnosed mild left carpal tunnel syndrome and chronic right neuropathy, not localized at the elbow.  

In April 2013, the Veteran underwent a VA examination concerning the etiology of carpal tunnel syndrome, tendonitis, and osteoarthritis.  The examiner conducting the examination physically examined the Veteran and reviewed the claims file.  The examiner diagnosed osteoarthritis of the second and third finger MCP joints bilaterally, and PIP joints of the left hand as confirmed by x-rays conducted in June 2010.  The examiner also diagnosed carpal tunnel syndrome and DeQuervain tendonitis.  

With regard to osteoarthritis, the examiner concluded after an examination of the Veteran and review of the claims file that it was less likely than not that the osteoarthritis was caused by or incurred during active service, ACDUTRA, or INACDUTRA.  The rationale noted that the service medical records did not show any complaints or treatments for hand pain.  A review of medical literature noted that osteoarthritis affected joints in any part of the body including the fingers.  Finger osteoarthritis is a common condition among postmenopausal women.  Causes of osteoarthritis were noted to include joint damage due to repetitive movements, also known as wear and tear, or as result of injury.  Age was noted by the literature to be the strongest risk factor for osteoarthritis and it is more common in women after the age of 45.  Joints used repeatedly in certain jobs may be more likely to develop osteoarthritis because of injury or overuse.  The examiner then noted that the Veteran had a history of working as a mail sorter and then a mail carrier for the USPS from 1986 to 1997.  With the repetitive nature of the postal job, it was less likely than not that osteoarthritis of the fingers was caused by or aggravated by service.  

With regard to carpal tunnel syndrome, the examiner concluded after an examination of the Veteran and review of the claims file that it was less likely than not that carpal tunnel syndrome was caused by or incurred during active service, ACDUTRA, or INACDUTRA.  The rationale noted that a review of the medical literature indicated that carpal tunnel syndrome (CTS) is a common condition that affects the hand, wrist, and occasionally the entire upper extremity.  Occupational factors that seemed to contribute to the onset of CTS included repetitive finger use associated with high force, long duration, and extremes of wrist motion and vibration.  Computer keyboard use is factor.  However, it is not solely responsible for the onset of CTS.  CTS, the literature noted, affects people who use their wrist and hands repeatedly at work and at play.  The examiner also cited the Bureau of Labor Statistics that noted that machinery designed to make sorting faster and easier has created its own set of problems such as heavy lifting and several ergonomic hazards such as design features that tax or endanger the human body excessively, that are associated with the Postal Service's automated mail-processing equipment.  The literature continued to note that these mail-processing machines were introduced in part to combat CTS, which has long plagued workers sorting mail by hand.  Further review of the medical literature shows that a study conducted concerning musculoskeletal disorders in nurses, postal workers, and office workers showed a significant difference between occupational groups.  Postal workers had a significantly higher prevalence of elbow pain than nurses and office workers.  There was also a prevalence of postal workers having a significantly higher rate of wrist and hand pain also.  The examiner noted that the Veteran was in the Air Force Reserve which required one weekend a month and two weeks a year.  The examiner opined that it would be more likely that her USPS employment would be the cause of carpal tunnel syndrome and therefore it was less likely than not that the condition was caused by active service, ACDUTRA, or INACDUTRA.  

With regard to tendonitis, the examiner concluded after an examination of the Veteran and review of the claims file that it was less likely than not that tendonitis was caused by or incurred during active service, ACDUTRA, or INACDUTRA.  The examiner referenced medical literature that chronic overuse of the wrist is commonly associated with DeQuervain's tenosynovitis, and that overuse is characterized by gripping, grasping, clenching, pinching, or wringing with the hands.  The examiner also referenced a study that found that postal workers had a higher prevalence of wrist and hand pain that other occupational groups.  The examiner noted that the Veteran was employed by the USPS as a postal carrier from November 1986 to October 1997, which entailed repetitive movements of the hands and wrist.  The examiner noted that there were no reports of injury or reports of hand pain in the service medical records.  Therefore, the examiner concluded that her tendonitis (DeQuervain' s syndrome), was less likely than not aggravated by service, but rather her job with the USPS.  

The Board finds that the preponderances of the evidence is against the claims for service connection for carpal tunnel syndrome, tendonitis, and osteoarthritis.  In reaching that determination, the Board finds that the April 2013 VA examination report to be of significant, and the highest, probative value.  The examiner's opinions were based upon a review of the medical evidence of record, the Veteran's lay statements, a physical examination of the Veteran, and medical literature concerning the Veteran's conditions.  Specifically, the examiner's opinion discussed the Veteran's employment with the USPS from 1986 until 1997, her reserve duties, and how medical studies and literature have associated hand and wrist conditions with the duties of a postal worker.  More importantly the examiner noted that the Veteran's service duties consisted of administrative work one weekend a month and two weeks per year and would be less likely to cause or aggravate carpal tunnel, tendonitis, or osteoarthritis.  Instead, the examiner found the conditions were more likely due to the Veteran's employment as a postal working sorting mail and being a mail carrier.  

The Board has considered the reports from the Veteran that her current bilateral wrist and hand problems consisting of carpal tunnel syndrome, tendonitis, and osteoarthritis had their onset during reserve service and were due to filing, typing, and other administrative tasks that caused or aggravated her conditions.  In that regard, the Veteran can attest to factual matters of which she has first-hand knowledge, such as bilateral wrist pain and numbness, and the Veteran's assertions are entitled to some probative weight.  Although lay persons are competent to provide opinions on some medical issues, the etiology of carpal tunnel syndrome, tendonitis, and osteoarthritis falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board finds that the Veteran's lay evidence does not constitute competent medical evidence and therefore it lacks probative value.  There is no competent and credible evidence supporting the Veteran's claims or to show that it is at least as likely as not that carpal tunnel syndrome, tendonitis, or osteoarthritis was incurred in or aggravated during service or manifested to a compensable degree within one year following separation from active service in April 1986.  

In conclusion, the April 2013 VA examination report to be the most probative evidence of record.  The representations of the Veteran regarding any opinion as to the etiology of carpal tunnel syndrome, tendonitis, and osteoarthritis are substantially outweighed by the medical opinion of record.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the appeals concerning these claims must therefore be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Psychiatric Disability and Hypertension

During the August 2009 Board hearing, the Veteran clarified that her psychiatric disability and hypertension were not caused by or incurred in active or reserve service.  Instead, she claims that her carpal tunnel syndrome, tendonitis, osteoarthritis, and bilateral knee disability caused or aggravated those two disabilities.  Initially, the Board notes that the Veteran's carpal tunnel syndrome, tendonitis, and osteoarthritis of the hands were found to be not related to or caused by active or reserve service.  Therefore, her claims for service connection on a secondary basis must be denied as she has not established service connection for the claimed primary disabilities.  However, the Board notes that the Veteran is service connected for a bilateral knee osteoarthritis and service connection on a direct basis must also be considered.

The service medical records are silent for complaints, finding, symptoms, or diagnosis pertain to hypertension or a psychiatric disability.  The first indication of the Veteran being assessed with a psychiatric disability is noted in a May 2004 private neuropsychological evaluation report that diagnosed memory loss.  In that same private report, the private neuropsychologist noted that the Veteran was diagnosed with hypertension.  Moreover the Veteran has never reported that hypertension or a psychiatric disability was incurred in or caused by active or reserve service, but rather she has asserts that hypertension and a psychiatric disability were caused by or aggravated by a bilateral knee disability.

A June 2010 VA examination report concluded that the Veteran's psychiatric disability and hypertension were not caused by or the result of a service-connected bilateral knee disability.  The examiner's rationale noted that after a review of the medical literature, that there was no evidence of osteoarthritis causing or worsening hypertension or a psychiatric disorder.  

The Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for hypertension and a psychiatric disability, to include as due to a bilateral knee disability.  The evidence of record does not contain any competent evidence that shows that any hypertension or psychiatric disability are related to service, was incurred in or aggravated by service, is proximately due to or related to any service-connected disability, or that any hypertension or psychosis manifested to a compensable degree within one year following separation from service.  The Veteran in her lay statements and in testimony in both the RO and Board hearing, has related her hypertension and psychiatric disability only to non-service connected disabilities and her service connected bilateral knee disability, not to service.

Here, the Board finds that the June 2010 VA examiner's opinion is probative evidence that the Veteran's hypertension and psychiatric disability were not caused or aggravated by a service connected bilateral knee disability.  The examiner noted that there was no evidence in the Veteran's service medical records showing diagnosis, symptoms, or finding pertaining to hypertension or any psychiatric condition.  The examiner also referenced medical literature that indicated no evidence of osteoarthritis causing or worsening hypertension or psychiatric disorders.  

The Board notes that the only medical opinion of record is clearly against a finding of any relationship between the Veteran's service connected knee disability and her hypertension and psychiatric disorder.  Neither the Veteran nor representative have presented, identified, or alluded to an existence of an medical opinion that supports the Veteran's claims.  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998). 

In this case, a competent medical expert provided an opinion and the Board is not free to substitute its own judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991). There are no other contrary medical opinions of record, nor has the Veteran asserted that one exists.  The Board notes that the law requires that an adequate examination or opinion must support its conclusion with an analysis that can be weighed against contrary opinions and be based upon prior medical history and examinations.  38 C.F.R. § 20.901 (2014); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The Board finds that the June 2010 physician had access to the claims file and provided a thorough rationale for the conclusions, to include a discussion of the pertinent evidence of record and a clear explanation of the examiner's medical findings.  Nieves-Rodriguez v. Peake, 22 Vet App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Therefore, the VA opinion is adequate and highly persuasive. 

The Board notes that there are no favorable medical opinions of record that conclusively show that the Veteran's hypertension and psychiatric disabilities are related to service or secondary to a service-connected disability.  The only evidence in support of the claim is the Veteran's lay statement that the pain from her service connected disability caused or aggravates her hypertension and psychiatric disability.  The Board notes that the Veteran's statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Veteran is not competent to attribute hypertension or any psychiatric disability to service or to conclude that the claimed disabilities have been aggravated by a bilateral knee disability.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran can testify to that which she competent to observe, such as pain, but she is not competent to provide a medical diagnosis for any hypertension or psychiatric disability or to relate hypertension or a psychiatric disability to service or service-connected disability.  The Veteran has not been shown to have the medical expertise to discern the nature of any current hypertension or psychiatric disability as she does not have the medical expertise to provide an opinion regarding the etiology of any related disability.  The issue does not involve a simple diagnosis.  Thus, the Veteran's lay assertions are not competent or sufficient to render an opinion as to whether the Veteran's hypertension and psychiatric disability were caused by service or, caused or aggravated by service-connected disabilities.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In any event, her lay opinion is outweighed by the opinions of a medical personnel who opined that hypertension and a psychiatric disability were not related to service or a service-connected disability.

Accordingly, the Board finds that the claims for service connection for a hypertension and a psychiatric disability must be denied.  The Board finds that the preponderance of the evidence is against the claims, and the claims must be denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinki, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for carpal tunnel syndrome is denied.

Entitlement to service connection for osteoarthritis of the hands is denied.

Entitlement to service connection for tendonitis of the hands is denied.

Entitlement to service connection a psychiatric disability, to include as secondary to a bilateral knee disability is denied.

Entitlement to service connection for hypertension, to include as secondary to a bilateral knee disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


